         Case 1:20-cv-09804-AKH Document 28
                                         27 Filed 09/15/21
                                                  09/14/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ARIELLA BURNETT,
                                               CIVIL ACTION NO.: 1:20-cv-09804-AKH
                            Plaintiff,
       against                                    CONFIDENTIALITY PROTECTIVE
                                                            ORDER
 S & C BRIDAL LLC d/b/a US ANGELS and
 THE CAYRE GROUP, LTD.,

                            Defendants.

It is hereby stipulated and agreed, by and between the Parties, through their
respective counsel, and ordered by the Court as follows:

        1.    Counsel for any party may designate any document or information, in
 whole or in part, as confidential if counsel determines, in good faith, that such
 designation is necessary to protect the interests of the client information that is non-
 public proprietary information, a trade secret, non-public personal information or
 otherwise sensitive non-public information. Information and documents designated
 by a party as confidential will be stamped “CONFIDENTIAL.” The Parties may
 further designate certain “CONFIDENTIAL” materials or testimony of a highly
 confidential nature as “ATTORNEYS’ EYES ONLY” (“Attorneys’ Eyes Only
 Material”). Attorneys’ Eyes Only Material refers to confidential materials is believed
 to be unknown to the non-producing Party that may cause competitive harm to the
 producing Party if disclosed to the non-producing Party.

        2.    The Confidential Information and Attorneys’ Eyes Only Material
 disclosed will be held and used by the person receiving such information solely for
 use in connection with the action.

       3.      In the event a party challenges another party’s designation of
 confidentiality (including attorneys’ eyes only designation), counsel shall make a
 good-faith effort to resolve the dispute, and in the absence of a resolution, the
 challenging party may seek resolution by the Court. A party objecting shall so notify
 the other Party in writing setting forth with specificity the information that he or
 she contends is not confidential and attempt to resolve the dispute through a meet
 and confer session. If this attempt is not successful, the objecting Party may file
 an objection with the Court for ruling that the document, information, or testimony
 not be treated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” The disputed
 documents or other materials and information shall be treated as
 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” pending a ruling from the Court.
 Nothing in this Protective Order constitutes an admission by any party that
         Case 1:20-cv-09804-AKH Document 28
                                         27 Filed 09/15/21
                                                  09/14/21 Page 2 of 7



 Confidential Information OR Attorneys’ Eyes Only Material disclosed in this case is
 relevant or admissible. Each party reserves the right to object to the use or
 admissibility of the Confidential or Attorneys’ Eyes Only Information.

       4.    Documents designated as “CONFIDENTIAL” shall not be disclosed to
 any person, except to the following “Qualified Persons”:

            a.    The requesting party and counsel, including in-house counsel;

            b.    Employees of such counsel assigned to and necessary to assist
                  in the litigation, including individuals engaged in for the purpose
                  of transcribing depositions and court proceedings in this Action;

            c.    Consultants, investigators or experts assisting in the prosecution
                  or defense of the matter, to the extent deemed necessary by
                  counsel;

           d.    Witnesses who have been noticed, scheduled and/or confirmed to
                 testify at deposition or at trial in the Action, provided that the
                 material disclosed is directly related to the subject of their
                 testimony;

           e.    Any other person who is designated a Qualified Person by further
                 agreement of the Parties or by order of this Court; and

           f.    The Court (including the mediator, or other person having
                 access to any Confidential Information by virtue of his or her
                 position with the Court).

       5.    Prior to disclosing or displaying the Confidential Information to any
 person, counsel must:

           a.    Inform the person of the confidential nature of the information or
                 documents pursuant to this Order and inform the person that one
                 cannot use the information or documents for any purpose other than
                 this litigation;

           b.    Individuals listed in subparts (c), (d), and (e) must execute a copy of
                 the Certificate of Compliance attached hereto as Exhibit A prior to
                 review of any “Confidential” information or documents, unless
                 otherwise mutually agreed to by the parties’ counsel.

              Counsel who disclose such information shall take reasonable and
appropriate steps to ensure that the person receiving it shall not reveal or discuss that
         Case 1:20-cv-09804-AKH Document 28
                                         27 Filed 09/15/21
                                                  09/14/21 Page 3 of 7



information with any person who is not authorized by this Stipulation and Order to
receive that information, and shall use best efforts to ensure that disclosure comports
with this Stipulation and Order.

       6.     The disclosure of a document or information without designating it as
 “Confidential” or “Attorneys’ Eyes Only” shall not constitute a waiver of the right
 to designate such document or information as Confidential Information or
 Attorneys’ Eyes Only Material. If so designated, absent an objection from the
 opposing party or court order, the document or information shall thenceforth be
 treated as such subject to all the terms of this Stipulation and Order.

         7.     Any Personally Identifying Information (“PII”) (e.g., social security
 numbers, financial account numbers, passwords, and information that may be used
 for identity theft) exchanged in discovery shall be maintained by the receiving party
 in a manner that is secure and confidential and shared only with authorized
 individuals in a secure manner. The producing party may specify the minimal level
 of protection expected in the storage and transfer of its information. In the event
 the party who received PII experiences a data breach, it shall immediately notify the
 producing party of same and cooperate with the producing party to address and
 remedy the breach. Nothing herein shall preclude the producing party from
 asserting legal claims or constitute a waiver of legal rights and defenses in the event
 of litigation arising out of the receiving party’s failure to appropriately protect PII
 from unauthorized disclosure.

        8.    Pursuant to Federal Rule of Evidence 502, the production of privileged
 or work-product protected documents or communications, electronically stored
 information (“ESI”) or information, whether inadvertent or otherwise, shall not
 constitute a waiver of the privilege or protection from discovery in this case or in
 any other federal or state proceeding. This Order shall be interpreted to provide the
 maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
 contained herein is intended to or shall serve to limit a party’s right to conduct a
 review of documents, ESI or information (including metadata) for relevance,
 responsiveness and/or segregation of privileged and/or protected information
 before production.

        9.     Notwithstanding the designation of information as “Confidential” or
 “Attorneys’ Eyes Only” in discovery, there is no presumption that such information
 shall be filed with the Court under seal.

          a.     In the event that any discovery designated as “Confidential” or
                 “Attorneys’ Eyes Only” pursuant to this Stipulation may be desired
                 to be publicly filed with the Court by either party, the attorneys
                 seeking to file the documents will give reasonable notice of such
                 desire to opposing counsel. The non-filing party will timely
        Case 1:20-cv-09804-AKH Document 28
                                        27 Filed 09/15/21
                                                 09/14/21 Page 4 of 7



                articulate any objections to publicly filing the document. The Parties
                may agree to redact certain Confidential Information from papers
                filed with Court in lieu of filing under seal so that the Confidential
                Information is not disclosed.

         b.     If there is no agreement as provided in paragraph (a), and either
                party, after notice as provided (a), wishes for such materials to be
                filed under seal, the party shall follow the Court’s Individual Rules
                set forth for requests for filing under seal.

        10.   At the conclusion of litigation, Confidential Information and any copies
thereof shall be promptly (and in no event later than 30 days after entry of final
judgment no longer subject to further appeal) returned to the producing party or
certified as destroyed, except that the parties’ counsel shall be permitted to retain
their working files on the condition that those files will remain protected.

       11.   Nothing herein shall preclude the parties from disclosing material
designated to be Confidential or Attorneys’ Eyes Only information if otherwise
required by law or pursuant to a valid subpoena. In the event that any party
(including a Qualified Person) is requested to produce Confidential or Attorneys’
Eyes Only Material outside of the Action, pursuant to a request for production of
documents or information, interrogatory, request for admission, subpoena,
deposition or other form of discovery, the party will object and refuse to disclose
such information on the basis of this Stipulation. In the event that a party receives
a request to produce any Confidential or Attorneys’ Eyes Only material, or if a party
is served with a motion to compel production of documents or information or a
subpoena (in the event that the subpoena may not be objected to) that demands
the disclosure of such material, they will immediately notify the party who provided
the subject information (the “Providing Party”) of the request, demand, motion, or
subpoena. The party will allow the Providing Party thirty (30) days, or the maximum
amount of time available, to contest its disclosure.

      12. Any party may seek to modify, expand, cancel or supersede this
agreement by stipulation of the Parties or by motion on notice.
         Case 1:20-cv-09804-AKH Document 28
                                         27 Filed 09/15/21
                                                  09/14/21 Page 5 of 7




                                         Exhibit A

                                  Certificate of Compliance

              The undersigned hereby acknowledges and says:

              I hereby attest to my understanding that information or documents

designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” are provided to me

pursuant to the terms and conditions and restrictions of the Confidentiality Protective

Order (“the Confidentiality Order”) dated _____________, 2021 in the above-styled

Action; that I have been given a copy of and have read the Confidentiality Order, and

that I hereby agree to be bound by its terms. I also understand that my execution of

this Agreement to Maintain Confidentiality, indicating my agreement to be bound by

the Confidentiality Order, is a prerequisite to my review of any produced materials,

as defined in the Confidentiality Order.

              I further agree that I shall not disclose to others, except in accordance

with the Confidentiality Order, such information or documents, including notes or

other memoranda or writings regarding information contained therein, and that such

information or documents shall be used only for the purposes authorized by the

Confidentiality Order.

              I further agree and attest to my understanding that my obligation to

honor the confidentiality of such information or documents will continue even after

the termination of this action.

              I further agree and attest to my understanding that, in the event that I

fail to abide by the terms of the Stipulation, I may be subject to sanctions, including
                                              5
         Case 1:20-cv-09804-AKH Document 28
                                         27 Filed 09/15/21
                                                  09/14/21 Page 6 of 7



contempt, for such a failure.

              I further agree to be subject to the jurisdiction of the Court in any

proceeding to enforce this Confidentiality Order.


 DATED:________________




 Signature




 Print Name




                                          6
          Case 1:20-cv-09804-AKH Document 28
                                          27 Filed 09/15/21
                                                   09/14/21 Page 7 of 7



PADUANO & WEINTRAUB LLP             CRUMILLER P.C.




By: Lisia Leon, Esq.                By: Hilary J. Orzick, Esq.
Attorneys for Defendant             Attorneys for Plaintiff


 Dated: New York, New, York

September 15
 ___        , 2021

                                                    SO ORDERED.
                                                      /s/ Alvin K. Hellerstein


                                                    ALVIN K. HELLERSTEIN
                                                    United States District Judge




                                        7
